Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-21, 25-26 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Applicant’s election without traverse of claims 1-15 in the reply filed on 8/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "therapeutic agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 3 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the longitudinal body”. 
Claim 4 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the longitudinal body”. 
Claim 5 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the longitudinal body”. 
Claim 5 recites the limitation "its length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[its]] a length of the longitudinal body”. 
Claims 6-7 are similarly rejected by virtue of their dependency upon claim 5. 
Claim 8 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a length”. 
Claim 9 recites the limitation "proximal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the longitudinal body”. 
Claim 10 recites the limitation "the distal side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 begins with “The medical product any of claim 1”.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The microneedle 
Claim 11 recites the limitation "the microneedle body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the longitudinal body”. 
Claim 14 recites the limitation "the barrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the anatomic barrier”.
Claim 14 recites the limitation "the round window membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite "[[the]] a round window membrane".
Claim 15 is similarly rejected by virtue of its dependency upon claim 14. 
Claim 15 recites the limitation "the driver" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite "the driver device".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,132,755 to Eicher et al.  
Regarding claim 1, Eicher et al. discloses a microneedle (micro-pins 41, see Fig. 3b) comprising a longitudinal body (pin 42), said body having a detachable portion (extension 44, is detachable, see col. 5, lines 10-13), wherein the detachable portion (extension 44) comprises therapeutic agent (some therapeutic agent is contained in extension 44, see Fig. 3b).
Regarding claim 3, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and Eicher et al. further discloses that the longitudinal body is hollow (hollow to contain solution of active substance, col. 5, lines 6-13, see Fig. 3b) or solid.
Regarding claim 5, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and Eicher et al. further discloses that the longitudinal body is configured with a taper along at least a portion of its length (see Fig. 3b).
Regarding claim 6, Eicher et al. discloses the claimed invention as discussed above concerning claim 5, and Eicher et al. further discloses that the taper comprises a gradual taper having a gradual decrease in diameter along the length of the microneedle (see Fig. 3b, at least a portion of the micro-pin 41 has a gradual taper a long a length of the micro-pin 41).  
Regarding claim 8, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and Eicher et al. further discloses a narrow region (at frangible point 43) along a length of the longitudinal body (pin 42) (see Fig. 3b), wherein the narrow region (at frangible point 43) facilitates cleavage of the detachable portion (extension 44) from said longitudinal body (pin 42) (see Fig. 3b and col. 5, lines 10-13).
Regarding claim 9, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and Eicher et al. further discloses that the longitudinal body (pin 42) includes a proximal portion (proximal portion, which is proximal to the distal end, see Examiner’s annotated Fig. 3b below) comprising a shaft  (shaft, see Examiner’s annotated Fig. 3b below) and a distal end comprising a wide base (wide base, see Examiner’s annotated Fig. 3b below) and a narrow tip (narrow tip, see Examiner’s annotated Fig. 3b below).  

    PNG
    media_image1.png
    403
    351
    media_image1.png
    Greyscale

Regarding claim 11, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and Eicher et al. further discloses that the microneedle body comprises a biocompatible and biodegradable polymer or a biocompatible metal (col. 5, lines 18-22). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0265824 to Lalwani et al., in further view of U.S. Publication no. 2008/0269685 to Singh et al.
Regarding claim 1, Lalwani et al. discloses a microneedle (micro-needles, Figs. 4 and 5) comprising a longitudinal body (see Fig. 4), for administering therapeutic agent (abstract). 
Lalwani et al. does not expressly teach that the microneedle body has a detachable portion, wherein the detachable portion comprises therapeutic agent.
Singh et al. discloses a microneedle (microprojection 88) comprising a longitudinal body (see Fig. 5B), said body having a detachable portion (portion formed by layer 82 and enclosed deposit 84 of active agent detach from base at layer 86; paragraph 65), wherein the detachable portion (portion formed by layer 82 and enclosed deposit 84 of active agent; paragraph 65) comprises therapeutic agent (enclosed deposit 84 of active agent; paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedle of the device of Lalwani et al. to have a detachable portion, as taught by Singh et al., in order to allow for separation and embedment of the detachable portion containing therapeutic agent from the microneedle body (paragraph 65 of Lalwani et al.). 
The modified device of Lalwani et al., in view of Singh et al. will hereinafter be referred to as the modified device of Lalwani et al. and Singh et al. 
Regarding claim 2, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the longitudinal body has a maximum diameter from about 10 to about 150 microns (paragraphs 11, 13).
Regarding claim 3, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the longitudinal body is hollow or solid (abstract, paragraphs 12, 65).
Regarding claim 4, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the longitudinal body comprises silicon or tungsten (paragraphs 12, 67-68). 
Regarding claim 5, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the longitudinal body is configured with a taper along at least a portion of its length (see Fig. 4 and paragraphs 12, 68).
Regarding claim 6, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 5, and Lalwani et al. further teaches the taper comprises a gradual taper having a gradual decrease in diameter along the length of the microneedle (see Fig. 4 and paragraphs 12, 68).
Regarding claim 7, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 5, and Lalwani et al. further teaches the taper comprises a stepped taper with abrupt changes in diameter that serve as reinforcing ribs or ledges (paragraph 68).
Regarding claim 11, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the microneedle body comprises a biocompatible and biodegradable polymer or a biocompatible metal (paragraphs 12, 67-68 and 71).
Regarding claim 12, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches that the microneedles are part of an array (see Figs. 4-5 and paragraphs 12, 63, 65). 
Regarding claim 13, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 1, and Lalwani et al. further teaches a medical device comprising one or a plurality of microneedles of claim 1 coupled to a base that is configured to physically engage a driver device capable of creating perforations in an anatomic barrier (paragraphs 11, 13, 65, 67).
Regarding claim 14, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 13, and Lalwani et al. further teaches that the anatomical barrier is the round window membrane of an inner ear (paragraphs 13, 65).
Regarding claim 15, the modified device of Lalwani et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 14, and Lalwani et al. further teaches that the medical device and the driver comprise separate components that are engaged to each other to define a modular system (paragraph 11).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eicher et al.
Regarding claim 10, Eicher et al. discloses the claimed invention as discussed above concerning claim 1, and while the embodiment shown in Fig. 3b does not include one or more projections or barbs that engage the distal side of the membrane after penetration through the membrane and is held in place thereby, the embodiment of Fig. 3d does discloses the longitudinal body (pin 42) comprises one or more projections or barbs (see Fig. 3d) that engage the distal side of the membrane after penetration through the membrane and is held in place thereby (col. 5, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedle longitudinal body of the embodiment of Fig. 3b of Eicher et al., to include barbs, as shown in Fig. 3d of Eicher et al., in order to provide an anchor mechanism for the microneedles to anchor into the tissue into which they are inserted (col. 5, lines 16-18 of Eicher et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBER R STILES/Primary Examiner, Art Unit 3783